Citation Nr: 1329497	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-23 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a right hip 
disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to 
September 1984, with an Honorable characterization of 
service, and from September 1984 to September 1986, with an 
Other than Honorable characterization of service.  
The matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the RO, in an April 2007 memorandum, 
found that the Veteran's period of service from September 
1984 to September 1986 was not qualifying service for VA 
rating purposes due to an Other than Honorable discharge 
based on willful and persistent misconduct, i.e., being AWOL 
from February to July 1986.  Although the Veteran has 
provided statements regarding the characterization of this 
service and relationship of his claimed disabilities to a 
May 1986 motorcycle accident during the second period of 
service, the Veteran's SOC and subsequent VA Form 9 reflect 
that the present issue on appeal relates to service 
connection and not a dispute regarding character of service.  
As such, the Board finds that only the issue of service 
connection is properly on appeal and only the period of 
service from September 1981 to September 1984 may be 
considered for adjudication of this claim. 

In his substantive appeal, the Veteran requested a Board 
hearing at the RO.  Although, initially scheduled for a 
hearing on January 17, 2013, the Veteran requested and was 
granted a postponement in January 2013.  While he was 
rescheduled for a hearing in May 2013, he failed to report. 
Although the Veteran submitted another request for a 
videoconference hearing in September 2013, as he has failed 
to provide good cause for not reporting for hearing 
scheduled in May 2013, the request for a Board hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704 (2012).

In May 2013, the Board remanded the claim for additional 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition to the paper claims file, there is a Virtual VA 
paperless claims file associated with the Veteran's claim.  
A review of the documents in such file reveals that they are 
either duplicative of the evidence in the paper claims file 
or are irrelevant to the issue on appeal.


FINDING OF FACT

A preponderance of the evidence is against a finding that 
the Veteran's right hip disability is a result of an injury 
or disease associated with his active service.  


CONCLUSION OF LAW

A right hip disability was not incurred in or aggravated by 
active service and arthritis may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice 
requirements were accomplished in a letter sent in August 
200, prior to the initial rating decision.  This letter also 
included notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
issue under consideration, pursuant to the holding in 
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006). 

VA also has a duty to assist the Veteran in the development 
of a claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2012).  Here, the Veteran's statements, his service 
treatment records, and post-service private treatment 
records have been associated with the claims folder.  
Additionally, the Veteran has not identified any outstanding 
records that have not been requested or obtained.  
The Veteran was provided with a VA examination in July 2013.  
The Board finds that the VA examination report was adequate 
because the examiner conducted a clinical evaluation, 
reviewed the Veteran's medical history and lay statements, 
and described the Veteran's right hip in sufficient detail 
so that the Board's evaluation is an informed determination.  
See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The 
Board thus finds that all necessary development has been 
accomplished and appellate review may proceed.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Service connection will be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  Establishing 
service connection generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004).

Service connection for arthritis may also be established by 
evidence showing chronicity and a continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions of 
38 C.F.R. § 3.303(b) provide that with chronic disease shown 
as such in service (or within the presumptive period under 
38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain in service will permit service connection of 
arthritis first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When a disease identity such as arthritis is 
established there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required 
only where the disorder noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

Additionally, where a veteran served continuously for ninety 
(90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2012).

In making all determinations, the Board must fully consider 
the lay assertions of record.  Lay evidence can be competent 
and sufficient evidence of a diagnosis if (1) the layperson 
is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376, 1377 (Fed. Cir. 
2007).  When considering whether lay evidence is competent 
the Board must determine, on a case by case basis, whether 
the Veteran's particular disability is the type of 
disability for which lay evidence may be competent.  Kahana 
v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77.  

After determining the competency and credibility of 
evidence, the Board must then weigh its probative value.  In 
this function, the Board may properly consider internal 
inconsistency, facial plausibility, and consistency with 
other evidence submitted on behalf of the claimant.  Caluza 
v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. 
Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board 
has the "authority to discount the weight and probative 
value of evidence in light of its inherent characteristics 
in its relationship to other items of evidence"). 

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board gives the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Background

The Veteran contends that his claimed right hip disability 
is related to service.  

A review of the Veteran's service treatment record shows 
that the on December 15, 1982 the Veteran was treated for 
right hip pain.  The Veteran reported that he injured his 
hip playing basketball the day before.  The examiner noted 
swelling and tenderness to touch.  The Veteran had positive 
range of motion and walked restrictedly.  The examiner 
diagnosed a bruised hip and prescribed heat three times a 
day and Ben Gay as directed.  No further complaints or 
treatment for a right hip condition were seen in subsequent 
service treatment records.  

The Board acknowledges that legal documents dated October 
1986 show that the Veteran was involved in an accident on 
May 1986; however, this incident is not given consideration 
as it falls within the period of the Veteran's unqualifying 
service.  

Post-service private treatment records dated January 2004 
show that the Veteran was seen for a dislocated right total 
hip arthroplasty.  Treatment history revealed the Veteran 
had a total hip arthroplasty approximately five to six years 
prior.  The examiner noted that this was the result of a 
motor vehicle accident and that the Veteran had multiple 
surgeries and eventually ended up with a right hip 
replacement.  The Veteran was diagnosed with degenerative 
joint disease status post revision right hip.  

The Veteran was afforded a VA examination in July 2013.  The 
Veteran reported that he continues to have symptoms in his 
right hip.  The Veteran reported that he had several 
episodes where the hip popped out of joint.  He reported 
that this had occurred three times since the replacement, 
with the last time in 2005.  The examiner diagnosed 
degenerative joint disease post status arthroplasty.  The 
examiner concluded that it was at less likely than not that 
the Veteran's right hip disability was incurred in or caused 
by the claimed in-service injury.  The examiner explained 
that a review of the claims filed revealed a clinic visit on 
December 15, 1982 for a bruised hip which was treated with 
heat and Ben Gay.  The examiner noted that there were no 
other clinic visits for the right hip conditions seen.  The 
examiner opined that the Veteran's right hip disability was 
not related to service due to the dates of medical evidence 
given.  

Analysis

As an initial matter, the Board finds that presumptive 
service connection does not apply since the record contains 
no evidence confirming that any arthritis of the right hip 
was manifested to 10 percent or more within one year from 
the date of the Veteran's separation from service. 

On a direct basis for service connection, the Board finds 
that the Veteran currently has a right hip disability, 
diagnosed as degenerative joint disease post-status 
arthroplasty.  The Board also finds that the Veteran 
suffered an in-service injury of a bruised right hip.  As 
such, the only element missing to support a finding of 
service connection is a medical nexus between the Veteran's 
in-service bruised right hip and his current right hip 
disability.  

The Board notes that at no time did any of the Veteran's 
treating providers relate the Veteran's in-service bruised 
right hip to his current right hip disability.  The July 
2013 VA examiner acknowledged that the Veteran suffered from 
degenerative joint disease but concluded that it was not 
related to his in-service injury because there was no other 
clinic visits for a right hip condition and due to the dates 
of the medical evidence.  

The Board acknowledges the Veteran's contentions that his 
current right hip disability is related to the May 1986 
motorcycle accident.  However, as stated, such service has 
been found to be unqualifying and, thus, unable to be 
considered. 

The Board notes that the Veteran has not asserted that his 
current right hip disability is related to his in-service 
bruised right hip.  However, if the Veteran did make that 
assertion, it is now well established that lay persons 
without medical training, such as the Veteran, are not 
competent to provide medical opinions on matters requiring 
medical expertise, such as the diagnosis or etiology of 
musculoskeletal disabilities.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general 
competence to testify as to symptoms but not to provide 
medical diagnosis).  Whether the symptoms the Veteran 
reportedly experienced in service or following service are 
in any way related to his current right hip disability is a 
matter that requires medical expertise to determine.  See 
Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the 
veteran is competent to testify to the pain he has 
experienced since his tour in the Persian Gulf, he is not 
competent to testify to the fact that what he experienced in 
service and since service is the same condition he is 
currently diagnosed with.").  Thus, any assertions by the 
Veteran regarding the onset and etiology of his current 
right hip disability is not competent medical evidence and 
are afforded little probative value. 

As discussed, in concluding that the Veteran's current right 
his disability is not related to service, the July 2013 VA 
examiner reviewed the Veteran's available military records 
as well as the Veteran's entire medical history.  The 
examiner concluded that the after the December 12, 1982 
clinical report the Veteran did not seek treatment again for 
a right hip condition in-service.  As stated, service 
treatment record shows that the on December 15, 1982 the 
Veteran was treated for right hip pain.  No further 
complaints or treatment for a right hip condition were seen 
in subsequent service treatment records.  As the examiner's 
conclusions are fully explained and consistent with the 
evidence of record the Board assigns them great probative 
weight.  

In sum, the Board finds that the most competent and 
probative evidence fails to link the Veteran's current right 
hip disability to service.  Accordingly, service connection 
for a right hip disability is not warranted on any basis.  
See 38 C.F.R. §§ 3.303, 3.310(a) (2012).

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to service connection for a right hip disability 
is denied.  



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


